DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter A. Nowak (Reg. No. 78,543) on 07/30/2021.
In claim 1,
line 14, after “portion,”, delete “assuming that” and insert “wherein”,
line 17, after “portion,”, delete “assuming that” and insert “wherein”,
line 20, after “portion,”, delete “assuming that” and insert “wherein”,
line 23, after “portion,”, delete “assuming that” and insert “wherein”,
line 27, after “cell” and before “where”, insert “of the plurality of rectangular cells”.
In claim 8,
line 4, after “via”, delete “the” and insert “a”,
line 4, after “wall” and before “therebetween,”, insert “of the plurality of partition walls”.
.
REASONS FOR ALLOWANCE
The present claims are allowable over the “closest” prior art Mori (JP 4896171), Universal Cutter-Grinder (ICS) and Suenobu et al. (WO 2009/035049) (Suenobu).
The examiner provided a machine translation of JP 4896171 and the non-patent literature document, ICS, with the Office Action mailed 12/10/2020. 
The examiner has provided a machine translation of WO 2009/035049 Abstract, Description and Claims. The citation of prior art refers to the provided machine translations and non-patent literature document.
Mori teaches a honeycomb molded body having a porous partition wall for partitioning a plurality of cells and an outer peripheral wall arranged on the outer periphery of the partition wall, the molded body is fired to produce a honeycomb fired body, the outer peripheral wall of the honeycomb fired body is ground to prepare a ground honeycomb fired body ([0010]). In the ground portion the internal partition walls are exposed ([0030]). Mori teaches four ground portions alternatively arranged with four portions that are not ground ([0039]; FIG. 9).
However, Mori does not teach or suggest each of the outer peripheral portions X (i.e., not ground portions) comprises a tapered portion having a gradually decreasing thickness of the outer peripheral wall toward a boundary portion with an adjacent outer peripheral portion Y (i.e., ground portion); and the tapered portion requires a length equal to or more than one time of an average cell pitch in the outer peripheral direction until thickness of the outer peripheral wall is halved, as presently claimed.

However, ICS does not explicitly teach a honeycomb formed body containing a ceramic raw material, the honeycomb formed body comprising: a pillar shaped honeycomb structure portion having a plurality of rectangular cells, the plurality of rectangular cells being defined by partition walls and extending from a first end face to a second end face to from flow paths; an outer peripheral portion comprising: outer peripheral portions X where the partition walls are covered with an outer peripheral wall; and outer peripheral portions Y where the partition walls are exposed…the outer peripheral portions X and the outer peripheral portions Y are alternately arranged in an outer peripheral direction; the tapered portion requires a length equal to or more than one time of an average cell pitch in the outer peripheral direction until thickness of the outer peripheral wall is halved, as presently claimed. 
Even if Mori was to combine with ICS, there would not be proper motivation to modify the taper portion to require a length equal to or more than one time of an average cell pitch in the outer peripheral direction until thickness of the outer peripheral wall is halved, as presently claimed. 
Upon updating the searches, a new reference, namely Suenobu, came to the attention of the examiner. Suenobu teaches a honeycomb molded body having a porous partition wall for partitioning a plurality of cells and an outer peripheral wall arranged on the outer periphery of the partition wall; the molded body is fired and the outer peripheral wall of the honeycomb fired body is ground to prepare a ground honeycomb fired body (p. 10/42).
However, Suenobu does not teach or suggest each of the outer peripheral portions X (i.e., not ground portions) comprises a tapered portion having a gradually decreasing thickness of the 
Therefore, it is clear that Mori, ICS and Suenobu either alone or in combination, do not disclose or suggest the present invention.
In light of the above, the present claims 1-8 are allowable.
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 9 includes all the limitations of allowable product claim 1, it is noted that present claim 9 is allowable over Mori, ICS and Suenobu for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARY I OMORI/Examiner, Art Unit 1784